Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1, 3, 6-9, 11, 13 and 16-18 in the reply filed on November 03rd, 2022 are acknowledged. Claims 1 and 11 have been amended. Claims 2, 4-5, 10, 12, 14 and 15. Claims 19-20 have been withdrawn.  Claims 1, 3, 5-9, 11, 13 and 15-20 are pending.
Action on merits of claims 1, 3, 6-9, 11, 13 and 16-18 as follows.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 109841655, hereinafter as Lee ‘655) in view of Kim (US 2015/0001486, hereinafter as Kim ‘486) and further in view of Murata (US 2008/0032039, hereinafter as Mura ‘039).
Regarding Claim 1, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; 
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 6, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate; 
wherein a plurality of second openings spaced apart from and disposed alternately with the plurality of first openings (see Fig. 6); the light-shielding layer (LS) comprises a first light-shielding layer (the portion fitted into the hollow portion BH, see Fig. 6; [0078]) and a second light-shielding layer (the portion protruding outward from the bank BN), the first light-shielding layer covers an inner sidewall of the second opening, and the second light-shielding layer is located on a side of the first light-shielding layer away from the TFT substrate; and wherein
a material of the first and second light-shielding layer (LS) comprises a black resin (see para. [0079]); wherein an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 6).  
Thus, Lee ‘655 is shown to teach all the features of the claim with the exception of explicitly the features: “an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate; a cross-sectional shape of the second light-shielding layer is a regular trapezoid; 
wherein a cross-sectional shape of the second opening is an inverted trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening”.
However, Kim ‘486 teaches an orthographic projection of the first light-shielding layer (Fig. 4, (153b_lower portion)) on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate (Fig. 4, (153b_upper portion)); a cross-sectional shape of the second light-shielding layer is a regular trapezoid (see Fig. 8D); wherein a cross-sectional shape of the second opening is an inverted trapezoid (see Fig. 8D); wherein the cathode (160; [0069]) covers the surfaces of the second light-shielding layer, the pixel definition layer (153a; [0058]), and the OLED light-emitting layer (155; [0064]); and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 by having an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate; a cross-sectional shape of the second light-shielding layer is a regular trapezoid; wherein a cross-sectional shape of the second opening is an inverted trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening in order to improve the display of the display panel (see para. [0023-[0027] and [0105]) as suggested by Kim ‘486).
Furthermore, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a regular trapezoid shape/ an inverted trapezoid) of the first and second light-shielding layers on the basis of its suitability for the intended use as a matter of obvious design choice. (see Fig. 1 of Gao (US 2020/0075696, hereinafter as Gao ‘696, as an evidence).  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus, Lee ‘655 and Kim ‘486 are shown to teach all the features of the claim with the exception of explicitly the features: “the pixel definition layer is made of a hydrophilic material”.
However, Mura ‘039 teaches the pixel definition layer is made of a hydrophilic material (see para. [0040] and [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 and Kim ‘486 by having the pixel definition layer is made of a hydrophilic material for the purpose of improving the adhesion/uniformity of the pixel definition layer/partition wall of the light emitting diode device (see para. [0064]) as suggested by Mura ‘039.
Furthermore, it has been held to be within the general skill of a worker in the art to select a hydrophilic material for the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophilic material for the pixel definition layer in order to improve display quality/performance of the display device.

Regarding Claim 11, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; 
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 6, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate; 
wherein a plurality of second openings spaced apart from and disposed alternately with the plurality of first openings (see Fig. 6); the light-shielding layer (LS) comprises a first light-shielding layer (the portion fitted into the hollow portion BH, see Fig. 6; [0078]) and a second light-shielding layer (the portion protruding outward from the bank BN), the first light-shielding layer covers an inner sidewall of the second opening, and the second light-shielding layer is located on a side of the first light-shielding layer away from the TFT substrate; and wherein
a material of the first and second light-shielding layer (LS) comprises a black resin (see para. [0079]); wherein an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 6).  
Thus, Lee ‘655 is shown to teach all the features of the claim with the exception of explicitly the features: “an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate; a cross-sectional shape of the second light-shielding layer is a regular trapezoid; 
wherein a cross-sectional shape of the second opening is an inverted trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening”.
However, Kim ‘486 teaches an orthographic projection of the first light-shielding layer (Fig. 4, (153b_lower portion)) on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate (Fig. 4, (153b_upper portion)); a cross-sectional shape of the second light-shielding layer is a regular trapezoid (see Fig. 8D); wherein a cross-sectional shape of the second opening is an inverted trapezoid (see Fig. 8D); wherein the cathode (160; [0069]) covers the surfaces of the second light-shielding layer, the pixel definition layer (153a; [0058]), and the OLED light-emitting layer (155; [0064]); and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 by having an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate; a cross-sectional shape of the second light-shielding layer is a regular trapezoid; wherein a cross-sectional shape of the second opening is an inverted trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers a top surface of the first light-shielding layer and covers part of top surface of the pixel definition layer surrounding the second opening in order to improve the display of the display panel (see para. [0023-[0027] and [0105]) as suggested by Kim ‘486).
Furthermore, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a regular trapezoid shape/ an inverted trapezoid) of the first and second light-shielding layers on the basis of its suitability for the intended use as a matter of obvious design choice. (see Fig. 1 of Gao (US 2020/0075696, hereinafter as Gao ‘696, as an evidence). In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    764
    1029
    media_image2.png
    Greyscale

                                       Fig. 6 (Lee ‘655)

    PNG
    media_image3.png
    352
    644
    media_image3.png
    Greyscale

                                                     Fig. 4 (Kim ‘486)

Regarding Claims 3 and 13, Lee ‘655, Kim ‘486 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a hydrophobicity of the second light-shielding layer is gradually increased in a direction from a position close to the TFT substrate toward a position away from the TFT substrate”.  
However, it has been held to be within the general skill of a worker in the art to select a hydrophobicity of the second light-shielding layer (e.g. gradually increased hydrophobicity characteristic) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophobicity of the second light-shielding layer in order to improve display quality/performance of the display device.

Regarding Claims 6 and 16, Lee ‘655 teaches a cover plate disposed opposite to the TFT substrate, the cover plate (CF) comprises a plurality of color resist units, each color resist unit comprises a plurality of color resist and a black matrix (BM) disposed between two adjacent color resists, and the black matrix is disposed corresponding to the second light-shielding layer (see Fig. 6; [0069]).  

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘655, Kim ‘486 and Mura ‘039 as applied to claim 6 above, and further in view of Chae (US 2015/0370116, hereinafter as Chae ‘116). 
Regarding Claims 7 and 17, Lee ‘655 teaches a support layer (ENC) are provided on a side near the TFT substrate of the cover plate, and the support layer are in contact with the second light-shielding layer (BM).  
Thus, Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of support pillars”.
However, Chae ‘116 teaches a plurality of support pillars (or column spacers (272/274/276); see Fig. 6, [0077] and [0084]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 by having a plurality of support pillars for the purpose of maintaining a cell gap/a distance between substrates (see para.  [0078]) of the light emitting device as suggested by Chae ‘116.

Regarding Claims 8 and 18, Lee ‘655 teaches a protective layer (or barrier layer; see Fig. 10; [0100]) and the second light-shielding layer (BM).
Chae ‘116 teaches a plurality of support pillars.
Thus, Lee ‘655, Kim ‘486, Mura ‘039 and Chae ‘116 are shown to teach all the features of the claim with the exception of explicitly the features: “the protective layer disposed between the support pillar and the second light-shielding layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protective layer that can be arranged in any order, thus the protective layer disposed between the support pillar and the second light-shielding layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the protective layer disposed between the support pillar and the second light-shielding layer in order to seal/protect the display device.

Regarding Claim 9, Chae ‘116 teaches a peripheral region between the cover plate and the TFT substrate is further provided with a frame sealant (290; [0086]).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-9, 11, 13 and 16-18, filed on November 03rd, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829